DISMISS and Opinion Filed March 4, 2022




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-01151-CV

                   IN THE INTEREST OF C.W.J., A CHILD

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-17022

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      On December 23, 2021 and February 2, 2022, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless appellant paid the $205 filing fee. See TEX. R. APP. P. 42.3(c). To

date, appellant has failed to do so.

      Because appellant has not paid the required fee or established he is entitled to

proceed without payment of appellate costs,
     we dismiss this appeal. See TEX. R. APP. P. 5, 42.3.




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE


211151F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.W.J., A                 On Appeal from the 256th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-19-17022.
No. 05-21-01151-CV                           Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered March 4, 2022




                                       –3–